Pursuant to G. L. c. 211, § 3, the Commonwealth sought relief from a single justice of this court from an order of a judge in the Superior Court. The single justice reserved and reported the case to the full court. Six of the Justices are of the opinion that the Commonwealth has not demonstrated that it is entitled to the relief it seeks. See Planned Parenthood League of Mass., Inc. v. Operation Rescue, 406 Mass. 701, 706-709 (1990). Justice Cordy is of a contrary view. The case is remanded to the county court for entry of a judgment denying the Commonwealth’s petition.

So ordered.

Robert A. Brennan, Assistant District Attorney (Kevin M. Burke, District Attorney, with him) for the Commonwealth.
Jonathan M. Albano for Globe Newspaper Company & another.
M. Robert Dushman for Boston Herald.
Steven J. Comen for WCVB/TV & others.
Robert M. Strasnick (Victor Koufman with him) for the defendant.
Roger D. Matthews, for Salem Evening News, was present but did not argue.